


109 HR 5997 IH: To amend the Intermodal Surface Transportation Efficiency

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5997
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency
		  Act of 1991 to identify a western passage of the CANAMEX Corridor in Arizona,
		  and for other purposes.
	
	
		1.CANAMEX Corridor in the State
			 of ArizonaSection 1105(c)(26)
			 of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 596)
			 is amended by striking (26) The CANAMEX Corridor and all that
			 follows through subparagraph (A) and inserting the following:
			
				(26)The CANAMEX
				Corridor from Nogales, Arizona, through Las Vegas, Nevada, to Salt Lake City,
				Utah, to Idaho Falls, Idaho, to Montana, to the Canadian Border, including a
				western passage in the State of Arizona from San Luis, as follows:
					(A)In the State of
				Arizona—
						(i)the CANAMEX
				Corridor shall generally follow—
							(I)I–19 from Nogales
				to Tucson;
							(II)I–10 from Tucson
				to I–8 to its intersection with State Route 85 west of Phoenix to I–10;
							(III)I–10 to
				Wickenburg and Vulture Mine Roads and the Wickenburg Bypass to its intersection
				with United States Route 93 in the vicinity of Wickenburg; and
							(IV)United States
				Route 93 to the Nevada Border; and
							(ii)the western
				passage of the CANAMEX Corridor shall generally follow—
							(I)State Route 195 in
				the vicinity of San Luis to United States Route 95 to State Route 95 to its
				intersection with I–40;
							(II)I–40 to its
				intersection with United States Route 93 in the vicinity of Kingman; and
							(III)United States
				Route 93 to the Nevada
				Border.
							.
		
